Appellant moves for rehearing on the ground that we erred in not holding erroneous the action of the trial court in refusing his application for continuance. As stated in the original opinion, this court declines to consider complaints of refusals of continuance unless there be a bill of exceptions in the record reserving such complaint. In addition thereto, we further note that nothing in this record shows that the application for continuance was ever presented to the trial court or acted upon by him in any way.
The motion for rehearing will be overruled.
Overruled. *Page 589